DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/23/2021.
3.	Claims 1, 4-7, 11-17 are pending. Claims 1, 4-7, 11-17 are under examination on the merits. Claims 1, 4 are amended. Claim 8 is cancelled. Claims 2-3, 9-10 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	A declaration(s)/affidavit(s) under 37 CFR 1.130(b) is filed on 04/23/2021.
6.	Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive, thus claims 1,4-7, 11-17 stand rejected as set forth in Office action dated 01/26/ 2021 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
7.	The information disclosure statement submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 6-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 2011253174, machine translation, hereinafter “”174”) in view of Norikoshi et al. (US Pub. No. 2013/0081858 A1, machine translation, hereinafter “”858”)

Regarding claim 1: “174 teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 1). “174 teaches that other monofunctional thiol (F) (i.e., co-sensitizer) such as 2-mercapto benzothiazole, a 2-mercaptobenzoxazol, a 2-mercaptobenzimidazole (Page 27/69, [0100]), wherein the content is preferably in the range of 0.1 to 30% by mass, more preferably in the range of 1 to 25% by mass, and still more preferably in the range of 0.5 to 20% by mass, with respect to the mass of the total solid content of the photosensitive composition can be used (Page 27/69, [0102]). “174 does not expressly teach the monofunctional thiol (F) comprises 2-mercapto-5-methylthio-1,3,4-thiadiazole or triphenvlmethanethiol.
However, “858 teaches a photosensitive coloring resin composition (Page 1, [0010]) comprising an adhesion promoting agent such as 2-mercapto-5-methylthio-thiadiazole (Page 11, [0129]) with benefit of providing an adhesion promoting agent in order to improve the interlayer adhesion or adhesion between a photosensitive resin layer and a substrate (Page 11, [0129]). 
In an analogous art of the photosensitive coloring composition comprising a thiol compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Regarding claims 4,16: “174 teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 1).”174 teaches the photopolymerizable monomer (D) comprises urethane acrylate such as urethane-modified dipentaerythritol hexa-(meth)acrylate, a urethane acrylate such as UA-2 H manufactured by Kyoeisha Chemical Co., Ltd., UA-2 306 h, UA-2 306 t, and UA-3 306 I (i.e., reaction of a compound of general formula (1) with polyfunctional isocyanate of general formula (2); Pages 23-24/69, [0079]) and/or penta- or higher functional acrylate excluding urethane acrylate such as Aronic M-500 (penta-functional acrylate)( (Page 24/69, [0079]). 

Regarding claim 6: “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein the ultraviolet absorber (E) comprises an ultraviolet absorber having an 

	Regarding claim 7: “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein the ultraviolet absorber (E) comprises at least one selected from benzotriazole-based compounds, benzophenone-based compounds, and triazine-based compounds (Page 41/69, [0155])

Regarding claim 14: “174 teaches a color filter for a solid-state imaging element, comprising a filter segment made from the photosensitive green composition for a color filter of a solid-state imaging element on a base material (Page 44/69, [0169])

	Regarding claim 15: “174 teaches a solid-state imaging element comprising the color filter for a solid-state imaging element (Page 46/6, [0183]; Page 47/6, [0188]). 

10.	Claims 5-7, 12-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 2011253174, machine translation, hereinafter “”174”) in view of Norikoshi et al. (US Pub. No. 2013/0081858 A1, machine translation, hereinafter “”858”) as applied to claim 1 above, and further in view of Takakuwa et al. (US Pub. No. 2010/0044817 A1, hereinafter “”817”).

Regarding claims 5-7: The disclosure of “174 in view of “858 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “174 teaches the photosensitive 
However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising at least one UV absorbing agent (Page 26, [0165]-[0166]) such as SEESORB 107 
having an absorbance at a wavelength of 365 run of 0.4 or more measured when dissolved in chlorofonn to be diluted to 10 mg/L (i.e., absorbance 0.6 according to instant application of US Pub No. 2020/0018878 A1, [0232]) which is 2,2'-dihydroxy-4,4'-dimethoxybenzophenone (Page 26, [0168]). As a result, an increase in line width during light exposure is inhibited. Examples of the UV absorbing agent include a compound which has a maximum absorbance in the wavelength range of 250 nm to 400 nm (Page 26, [0166]). The amount of the UV absorbing agent in the photosensitive resin composition is preferably from 0.01 mass % to 30 mass %, more preferably from 0.01 mass % to 20 mass %, still more preferably from 0.01 mass % to 15 mass % and most preferably from 3 mass % to 10 mass %, with respect to the total solid content of the composition (Page 29, [0188]). When the amount of the UV absorbing agent is 0.01 mass % or more, a light blocking property during light exposure is favorable, whereby an increase in line width of a pattern due to excessive polymerization is inhibited, and a desired line width can be easily obtained. In addition, generation of background residue (development residue) is inhibited more effectively. Meanwhile, when the amount of the UV absorbing agent is 30 mass % or less, a light blocking property during light exposure is not excessively strong, and thereby polymerization can be carried out more favorably (Page 29, [0188]). 
In an analogous art of the photosensitive coloring composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the ultraviolet absorber (E) by “174 so as to include a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid 

Regarding claims 12-13: The disclosure of “174 in view of “858 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein a content of the photopolymerization initiator (C) such as B-CIM is 0.35 by weight in a total content of the photosensitive green composition (Page 58/69, [0221], Example 1), wherein the photopolymerization initiator (C) comprises an oxime ester-based photopolymerization initiator (Pages 26-27/69, [0095]-[0097]). “174 in view of “858 does not expressly teach a content of the photopolymerization initiator (C) is 0.3 to 5.0% by weight in a total solid content of the photosensitive green composition.
	However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising an oxime photopolymerization initiator (Page 1, [0017]). The reason why an oxime photopolymerization initiator is favored is that, since it has high decomposition efficiency by light and a high curing property, it is believed that a rectangular pattern can be easily obtained after development by the use thereof (Page 3, [0060]). The amount of the oxime photopolymerization initiator in the photosensitive resin composition (total amount of initiators when two or more initiators are used) is preferably from 0.1 to 20 mass %, more preferably from 0.5 to 10 mass %, 
In an analogous art of the photosensitive coloring composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the photopolymerization initiator (C) by “174 so as to include a content of the photopolymerization initiator (C) is 0.3 to 5.0% by weight in a total solid content of the photosensitive composition as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing favorable sensitivity and pattern formability are attained (Page 25, [0141]), and further the oxime photopolymerization initiator is favored is that, since it has high decomposition efficiency by light and a high curing property, it is believed that a rectangular pattern can be easily obtained after development by the use thereof as suggested “817 (Page 3, [0060]).

Regarding claim 17: The disclosure of “174 in view of “858 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “174 teaches the photo- polymerizable monomer (D) comprises urethane acrylate such as urethane-modified dipentaerythritol hexa-(meth)acrylate, a urethane acrylate such as UA-2 H manufactured by Kyoeisha Chemical Co., Ltd., UA-2 306 h, UA-2 306 t, and UA-3 306 I (i.e., reaction of a compound of general formula (1) with polyfunctional isocyanate of general formula (2); Pages 23-24/69, [0079]) and/or penta- or higher functional acrylate excluding urethane acrylate such as Aronic M-500 (penta-functional acrylate)( (Page 24/69, [0079]), and a content of the photopolymerizable monomer (D) is [(1.76+3.77)/36.6=15.11%] by weight with respect to a total content of the photosensitive green coloring composition (Page 58/69, [0221], Example 1), and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 3.77/5.53= 68.17%, and 1.76/5.53=31.83% by weight in a total content of 
However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising the photopolymerizable monomer in an amount of 30 mass % or more with respect to the total solid content of the composition (Page 34, [0208]) and an additional polymerizable monomer (Page 34, [0209])  such as a urethane acrylate, a polyfunctional acrylate or methacrylate such as epoxyacrylate, and a mixture thereof (Page 34, [0211]), wherein the amount of all monomers (i.e., monomers including at least a hydrogen bonding group-containing monomer, and if necessary, other monomers) in the photosensitive resin composition is preferably from 10 to 80 mass %, more preferably 10 to 70 mass % and still more preferably 10 to 60 mass %, with respect to the total solid content of the composition. When the amount of the all monomers is 10 mass % or more, a favorable cured film is obtained. Meanwhile, when the amount of the all monomers is 80 mass % or less, generation of development residues may be more efficiently inhibited (Page 35, [0214]). 
In an analogous art of the photosensitive coloring composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the photopolymerizable monomer (D) by “174 so as to include a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) as taught by “817, and would have been motivated to do so with reasonable . 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Satake et al. (JP 2011253174, machine translation, hereinafter “”174”) in view of Norikoshi et al. (US Pub. No. 2013/0081858 A1, machine translation, hereinafter “”858”) as applied to claim 1 above, and further in view of Taguchi et al. (US Pub. No. 2016/0139505 A1, hereinafter “”505”).

Regarding claim 11: The disclosure of “174 in view of “858 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “174 teaches the photosensitive green composition (Page 8/69, [0001]), wherein a content of the colorant (A) is 40 to 70% by weight in a total content of the photosensitive green composition (Page 19/69, [0057]). “174 in view of “858 does not expressly teach a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive green composition.
However, ”505 teaches a photosensitive coloring composition (Page 2, [0033]) comprising a colorant, wherein the colorant comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 14, [0169]; Page 14, [0177]) and the content of the colorant is 40 to 70% by weight in a total solid content of the photosensitive coloring composition (Page 2, [0033]; Page 15, [0180]) with benefit of providing photosensitive coloring compositions with favorable solvent resistance and which are able to form a fine pattern (Page 1, [0010]). 
In an analogous art of the photosensitive coloring composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the colorant (A) by “174 so as to include a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive coloring composition as taught by “505, and would have been motivated to do so . 

Response to Arguments
12.	Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive,
	In response to the Applicant's argument that “174 only discloses “N-phenyl mercapto benzimidazole” as photosensitizer, but does not disclose the colored photosensitive composition contains 2-mercapto-5-methylthio-l,3,4-thiadiazole or triphenylmethanethiol. Therefore, “174 fails to disclose the feature of “the mono functional thiol (F) comprises 2-mercapto-5-methylthio-l,3,4-thiadiazole or triphenylmethanethiol” and “a content of the monofunctional thiol (F) is 0.05 to 3.00% by weight in a total solid content of the photosensitive green composition” as recited in claim 1.
	The Examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, see Merck & Co. v, Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2141.02, MPEP 2145X.D.l and MPEP 2123. “174 teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 1). “174 further teaches that other monofunctional thiol (F) (i.e., co-sensitizer) such as 2-mercapto benzothiazole, a 2-mercapto benzoxazol, a 2-mercaptobenzimidazole (Page 27/69, [0100]), wherein the content is preferably in the range of 0.1 to 30% by mass, more preferably in the range of 1 to 25% by mass, and still et al. (US Pub. No. 2014/0374143 A1, see Page 11, [0150] to Page 12[0155]) or US Pub. No. 2015/0240071 A1, see Page 14, [0167]-[0172]), had recognized that a mercapto compound may be added to the curable resin composition. In case a mercapto compound is added to a curable resin composition for forming a resin insulating layer in contact with a substrate, it is expected to improve particularly PCT resistance and HAST resistance. This is considered because adhesiveness is improved (see 2015/0240071 A1, Page 14, [0167]). It is noted that 2-mercaptobenzimidazole, 2-mercaptobenzoxazole, 2-mercaptobenzothiazole (trade name: Accel M, manufactured by Kawaguchi Chemical Industry Co., LTD.), 3-mercapto-4-methyl-4H-1,2,4-triazole, 5-methyl-1,3,4-thiadiazole-2-thiol and 1-phenyl-5-mercapto-1H-tetrazole are preferred (see 2015/0240071 A1, Page 14, [0171], which is similar to “174 which  teaches that other monofunctional thiol (F) (i.e., co-sensitizer) such as 2-mercapto benzothiazole, a 2-mercaptobenzoxazol, a 2-mercaptobenzimidazole can be used (Page 27/69, [0100]). “174 does not expressly teach the monofunctional thiol (F) comprises 2-mercapto-5-methylthio-1,3,4-thiadiazole or triphenvlmethanethiol.
However, “858 teaches a photosensitive coloring resin composition (Page 1, [0010]) comprising an adhesion promoting agent such as 2-mercapto-5-methylthio-thiadiazole (Page 11, [0129]) with benefit of providing an adhesion promoting agent in order to improve the interlayer adhesion or adhesion between a photosensitive resin layer and a substrate (Page 11, [0129]). Thus, “858 cures the deficiency in “174 relied upon in rejecting independent claim 1, and one skilled in the art would naturally look prior art such as “858 addressing the same problem as the invention at hand, and in this case would find an appropriate solution. It is noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the  re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). In this case, nevertheless, the combination of “174 in view of “858 is deemed to teach a photosensitive coloring resin composition as the recited claimed. In an analogous art of the photosensitive coloring composition comprising a thiol compound, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the monofunctional thiol by “174 so as to include the monofunctional thiol (F) comprises 2-mercapto-5-methylthio-1,3,4-thiadiazole as taught by “858, and would have been motivated to do so with reasonable expectation that this would result in providing an adhesion promoting agent in order to improve the interlayer adhesion or adhesion between a photosensitive resin layer and a substrate as suggested “858 (Page 11, [0129]). It is noted that the substitution of equivalents (i.e., thiol compound) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

A declaration(s)/affidavit(s) under 37 CFR 1.130(b) is filed on 04/23/2021. The Applicant is shown in the submitted 1.132 Declaration, when all the compounds having an adhesion promoting effect are combined with components other than monofunctional thiol (F) as recited in claim 1 of the present application, no synergistic effect on cross-sectional shape of pattern, adhesion property, residue, and peel-off development is achieved. For example in Comparative Example 3, a silane coupling agent is used instead of the monofunctional thiol (F) containing 2-mercapto-5-methylthio-l,3,4-thiadiazole as in the composition of claim 1 of the present 
However, the Examiner respectfully disagrees. Turning to Applicant’s last argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of Tables 4 & 5 of the 1.132 Declaration, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit another declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention process (i.e., a photosensitive green composition for a color filter of a solid-state imaging element) and show the product is actually different from and unexpectedly better than the teachings of the recited references. 

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/30/2021